DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PETER SPOREA,
                                 Appellant,

                                    v.

              BROWARD COUNTY CLERK OF COURTS,
                         Appellee.

                              No. 4D20-2087

                          [October 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 20-013268
(AW).

  Peter Sporea, Coral Springs, pro se.

  Alison Churly-Davis, General Counsel, and Sarah Carmen Prieto,
Administrative Staff Attorney, Broward County Clerk of Courts, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.